FILED
                              NOT FOR PUBLICATION                           MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



DEZHU JIN; HAIYAN HUANG, a.k.a.                    No. 07-74752
Ijan Wang,
                                                   Agency Nos. A097-351-362
               Petitioners,                                    A097-351-363

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Dezhu Jin and Haiyan Huang, natives and citizens of China, petition pro se

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Huang’s testimony was internally inconsistent and inconsistent with her

asylum application regarding whether Chinese police beat and tortured her during

an alleged six-day detention. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.

2001). Huang’s explanation for the inconsistencies does not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Accordingly, in

the absence of credible testimony, petitioners’ asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      Because petitioners’ CAT claim is based on the testimony the agency found

not credible, and they point to no evidence in the record that compels the

conclusion that it is more likely than not they would be tortured if returned to

China, their CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            2                                      07-74752